Citation Nr: 9912203	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left ankle fracture.

2.  Entitlement to service connection for a left knee 
disability as secondary to a service-connected left ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected left ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1977 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Honolulu, 
Hawaii, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
1997, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned for further appellate review.  


FINDINGS OF FACT

1.  The veteran has no more than moderate limitation of 
motion of the left ankle.  

2.  The evidence does not show weakness, excess fatigability, 
or incoordination of the left ankle, or additional disability 
as a result of the veteran's complaints of pain.  

3.  The veteran has not submitted evidence of a causal 
relationship between his service connected left ankle 
disability and his right knee disability.  

4.  The veteran's left knee disability is not shown to be 
related to his service connected left ankle disability in any 
way. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5271 (1998).  

2.  The veteran's claim for entitlement to service connection 
for a right knee disability as secondary to his service 
connected left ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  

3.  A left knee disability is not proximately due to or the 
result of the veteran's service connected left ankle 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Ankle Evaluation

The veteran contends that the current evaluation assigned to 
his service connected left ankle disability is insufficient 
to reflect its current level of severity.  He argues that his 
left ankle healed in a malunited position, that he had a loss 
of range of motion, and that there is increased pain with 
prolonged standing or walking.

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
the residuals of a fracture of the left ankle was established 
in a September 1981 rating decision.  This decision noted 
that the veteran had sustained a spiral fracture of the left 
lateral malleolus while on active duty for training.  An 
August 1981 VA examination revealed that the veteran walked 
with a slight left-sided limp, and had mild tenderness to 
palpation on the left medial malleolus.  The range of motion 
was normal.  There was no deformity of the ankle.  The rating 
decision assigned a zero percent evaluation for this 
disability.  This evaluation was increased to 10 percent in a 
December 1982 rating decision.  This decision cited the 
veteran's pain with certain movements, and noted that slight 
irregularities were demonstrated on X-ray study.  The 10 
percent evaluation currently remains in effect.  

The veteran's left ankle disability is evaluated under the 
rating code for limitation of motion of the ankle.  Marked 
limitation of motion of the ankle is evaluated as 20 percent 
disabling.  Moderate limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

Furthermore, the current diagnoses of the veteran's left 
ankle disability includes post-traumatic arthritis.  Post-
traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

VA treatment records dated July 1992 indicate that the 
veteran was seen for inflammation of his ankle.  He stated 
that his pain was becoming progressively worse, especially 
over the past five days.  On examination, the veteran was in 
mild discomfort.  He had tenderness to palpation of the left 
ankle.  The assessment was pain in the left ankle, with gout 
and arthritis as the possible causes. 

A June 1993 note from a VA doctor to the veteran's employer 
is contained in the claims folder.  The doctor states that 
the veteran has limited range of motion of the left ankle.  
The veteran was unable to wear the safety shoes provided by 
work due to pain, and the doctor requested that he be allowed 
to purchase his own safety shoes.  

A letter from a private examiner dated August 1993 notes he 
had first examined the veteran in June 1993.  An X-ray study 
conducted at that time found that the ankle mortise was well 
maintained.  A tiny bony density at the anterior margin of 
the distal articular surface of the tibia was noted, and this 
was believed to represent an ossicle or possibly an old tiny 
chip fracture.  The rest of the bony structures were normal, 
and there was no new fracture or significant abnormality.  A 
magnetic resonance imaging (MRI) study was also conducted in 
June 1993.  The impression was of focal post-traumatic 
degenerative changes with a small geode, but an otherwise 
normal MRI of the left ankle without loose body or 
abnormality of the regional tendon or muscular structure.  

The veteran was afforded a VA examination of his ankle in 
February 1994.  He reported intermittent pain in his ankle 
for the past 17 years, and stated that it had forced him to 
change the way he walked.  On examination, there was moderate 
tenderness of the left ankle to palpation over the lateral 
and medial malleolus.  When the veteran was in a supine 
position, there was a rotational defect of the ankle with a 
slight deviation laterally from midline approximately 45 
degrees.  There was no evidence of crepitus.  The range of 
motion of the left ankle was approximately zero to 35 degrees 
of plantar flexion, zero to 10 degrees of dorsiflexion, and 
zero to 20 degrees of eversion and inversion.  There was no 
ligament laxity.  An X-ray study of the left ankle conducted 
at this time demonstrated only minimal anterior spur 
formation.  The assessment included residual fracture of the 
left ankle with limited range of motion.  

A March 1996 statement from a private doctor indicated that 
the veteran's left ankle disability had healed in a malunited 
position, with external rotation.  The statement did not 
provide the range of motion of the ankle, or address added 
disability due to pain.

The report of a private examination conducted in August 1996 
states that the veteran was complaining of bilateral ankle 
and knee pain.  His history included chronic ankle pains 
since active service, worse on the left than the right as a 
result of an ankle fracture.  On examination, the veteran was 
noted to be well-developed, obese, and in no apparent 
distress.  He had a full range of motion in his ankles.  
There was no evidence of effusion or erythema.  The veteran's 
motor strength was 5/5, and his deep tendon reflexes were 
symmetric at the ankles.  His gait was normal with both 
station and cadence.  The impression included status post 
left ankle fracture.  

The veteran appeared at a hearing before the undersigned 
Board member at the RO in May 1997.  He testified that his 
ankle disability had been described as a malunion.  He said 
that his ankle had healed with about 15 to 20 degrees of 
external rotation, and that this caused him pain when he had 
to remain standing or walk for prolonged periods of time.  He 
was not usually able to walk in a normal manner, unless he 
made a conscious effort.  He did not wear any orthopedic 
support or device.  The veteran said that he did not receive 
any regular treatment for his ankle disability.  See 
Transcript.

The veteran underwent a VA fee basis examination in December 
1997.  He was noted to have initially injured his left ankle 
while on National Guard training.  A closed reduction and 
short-leg cast were applied.  He continued to have casting 
for five months, with difficulty in healing of his fracture.  
The veteran noted pain in the left ankle area after the 
removal of the cast.  He stated that he continued to have 
chronic left ankle problems which had caused him to miss work 
on many occasions.  The veteran's current complaints were 
mainly his left ankle, which had pain, stiffness, and 
recurrent sprains.  The pain was in the back of the ankle in 
the area of the Achilles insertion.  A history of gout was 
noted.  

On examination in December 1997, the veteran had a normal 
gait, with both feet externally rotated approximately 20 
degrees.  He was able to walk on his heels and toes.  The 
range of motion of both ankles was equal.  There was 20 
degrees of dorsiflexion, 40 degrees of plantar flexion, 25 
degrees of inversion, and 15 degrees of eversion.  Tenderness 
of the left ankle in the posterior portion was reported, just 
in front of the Achilles insertion.  There was no tenderness 
over the medial or lateral ankle joint and no tenderness 
anteriorly.  A review of a February 1994 X-ray study revealed 
minimal spurring at the anterior ankle joint, slight decrease 
in intra-articular ankle space, and otherwise normal.  The 
examiner also reviewed the veteran's medical records.  The 
impression included status post left ankle fibular fracture, 
with mild post-traumatic arthritis, obesity, and gout.  In 
his discussion, the examiner noted that the veteran has post-
traumatic arthritis of the ankles, with chronic left ankle 
pain.  However, he was unable to see how the veteran's 
private doctor had reached a diagnosis of malunion, as the 
range of motion and rotation were similar to the right ankle.  
The ankle pain was believed to be due to post-traumatic 
changes.  It was possible that the history of gout also 
affected his left ankle.  

The veteran was afforded an additional VA fee basis 
examination in November 1998.  The history of his ankle 
injury was reviewed, and the history of gout was noted.  His 
current complaints included left ankle pain and stiffness, 
with recurrent sprains.  He stated that overall his left 
ankle was better.  On examination, the veteran's gait was 
normal with both feet externally rotated, the left slightly 
more than right.  The thigh-foot angle was 25 degrees on the 
right, and 30 degrees on the left.  Both ankles had 20 
degrees of dorsiflexion, 40 degrees of plantar flexion, 20 
degrees of inversion, and 15 degrees of eversion.  The left 
ankle had no laxity, was nontender, and had no swelling.  The 
veteran's claims folder was reviewed.  The impression 
included status post left ankle distal fibula fracture with 
post-traumatic arthritis and mild limitation of motion, 
obesity, and gout.  The examiner noted that post-traumatic 
arthritis was present.  There was no obvious malunion on 
either the 1994 X-ray studies, or on clinical examination.  
It was noted that the veteran had five degrees more external 
rotation on the left side than the right side.  It was 
possible that the veteran's added weight and gout were 
playing a role in the continued ankle problems.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
evaluation in excess of 10 percent is warranted for his left 
ankle disability.  The normal range of motion for the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  The February 1994 VA 
examination showed that the veteran retained 35 degrees of 
plantar flexion, and 10 degrees of dorsiflexion.  However, 
more recent examinations have demonstrated a range of motion 
that is closer to normal.  The August 1996 private 
examination stated that the veteran had a normal range of 
motion.  The VA examinations conducted in December 1997 and 
November 1998 both showed 20 degrees of dorsiflexion and 40 
degrees of plantar flexion.  These measurements do not more 
nearly resemble the marked limitation of motion of the ankle 
required for an increased evaluation, and the limitation of 
motion is considered moderate.  38 C.F.R. §§ 4.7, 4.71a, Code 
5010, 5271.  

The Board has considered entitlement to an increased rating 
under alternate rating codes, but none of these provide for 
an evaluation greater than the current 10 percent rating.  
The examinations are negative for evidence of ankylosis, so 
that the rating codes for ankylosis of the ankle are 
inapplicable.  38 C.F.R. § 4.71a, Code 5270, 5272.  
Furthermore, while there is some contradictory evidence, the 
most recent examinations are negative for malunion of the 
ankle.  However, if it were to be assumed for the sake of 
argument that there is malunion of the ankle, there is no 
indication of marked deformity.  X-ray studies have revealed 
only minimal changes of the left ankle, and both feet are 
externally rotated, with five degrees more rotation on the 
left side than the right.  This does not equate to the marked 
deformity required for an increased rating under the 
appropriate rating code.  38 C.F.R. § 4.71a, Code 5273.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.59 have been considered in reaching this 
decision, but they do not provide a basis for an increased 
evaluation.  The veteran's complaints of pain have been 
noted.  The February 1994 VA examination revealed moderate 
tenderness, and the December 1997 VA examination showed 
tenderness of the left ankle just in front of the Achilles 
insertion.  However, the November 1998 VA examination found 
that the ankle was nontender, with no laxity or swelling.  
The August 1996 private examination showed 5/5 muscle 
strength, and normal reflexes.  The veteran was able to walk 
on his heels and toes in December 1997, and the recent 
examinations have found the veteran's gait to be normal.  The 
Board finds that this symptomatology is not productive of a 
greater degree of disability than is already contemplated by 
the 10 percent evaluation under the appropriate rating codes.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5271.  

II. Service Connection for the Knees

The veteran contends that he has developed bilateral knee 
disabilities due to his service connected left ankle 
disability.  He argues that his left ankle disability altered 
his gait, which placed added strain to his knees and 
gradually resulted in his current disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran was afforded a VA examination in August 1981.  
Minor trauma scars of the knees were noted.  The veteran 
walked with a slight left-sided limp.  An X-ray study 
revealed an old fracture of the left fibular or lateral 
malleolus that was healed in an anatomic position.  There was 
a spur on the distal anterior tibia, but no other abnormality 
was seen.  There was no diagnosis of a deformity of the left 
ankle, and the examination was negative for a knee 
disability.  

The veteran underwent an additional VA examination in 
November 1982.  A left-sided limp was noted, and the X-ray 
study revealed findings identical to that described in 
November 1981.  The examination was again negative for a left 
ankle deformity or a knee disability.  

The veteran's gait was not noted at a November 1984 VA 
examination.  An X-ray study conducted at this time stated 
that there had been no changes.  The slight irregularity of 
the lateral malleolus that was described was further noted to 
be in an anatomic position, and the examiner stated that it 
was not diagnostic.  There was no diagnosis of a knee 
disability. 

At a November 1985 VA examination, moderate deformity and 
enlargement of the left ankle was noted.  An X-ray study 
conducted at time said that there was no change from the 
previous studies, and that the ankle joint was within normal 
limits.  

A November 1987 VA examination stated that the veteran walked 
without a limp.  The left ankle was one inch smaller in 
circumference than the right.  An X-ray study said that there 
was no change.  There was no assessment of an ankle deformity 
or a knee disability.  

The veteran underwent private arthrograms of each knee in 
August 1991.  The impression for the right knee included a 
radial tear along the anterior medial meniscus.  The 
impression for the left knee was that the small sizes of the 
anterior and posterior medial meniscus and the poor coating 
of the meniscus might be due to degeneration and a previous 
tear.  The etiology of these changes was not noted.  

Private medical records dated from September 1991 to March 
1992 are contained in the claims folder.  September 1991 
records show that the veteran underwent surgery for a torn 
meniscus of the right knee.  He underwent a second surgery 
for a torn meniscus of the left knee in November 1991.  The 
veteran continued to be seen on a follow up basis until March 
1992.  The etiology of the knee disabilities was not 
discussed, and no treatment for the left ankle disability was 
mentioned.  

The veteran was afforded a VA examination in February 1994.  
He reported that the long-time pain in his left ankle had 
forced him to change the way he walked, and that he walked 
with a limp and leaned to one side.  He also stated that his 
job forced him to work in small and confined areas, which 
resulted in awkward positions that placed extra stress on his 
ankle and knees.  The veteran stated that he began having 
problems with his knees in 1990.  He usually experienced 
bilateral knee pain, which he believed was due to the added 
stress on his knees that had resulted from his left ankle 
disability.  The history of surgeries on his knee was noted.  
On examination, the veteran walked with a slight antalgic 
gait.  There was a rotational defect of the ankle with a 
slight deviation laterally from midline approximately 45 
degrees.  An X-ray study of the left ankle conducted at this 
time demonstrated only minimal anterior spur formation.  
Following examination, the assessment included bilateral 
internal derangement of the knees.  The examiner stated that 
it was difficult to assess whether or not the veteran's knee 
problems originated from his ankle disability.  He added that 
it was unusual to have internal derangement of both knees 
secondary to residuals of an ankle problem due to a 
compensated abnormal gait.  A review of the medical records 
was recommended in order to ascertain the etiology of the 
knee disabilities.  

The June 1993 private X-ray studies described in the August 
1993 letter had findings consistent with the earlier VA X-ray 
studies.  The MRI noted only a small geode, but was otherwise 
normal.  

A March 1996 medical opinion from a private doctor states 
that the veteran's left ankle injury had healed in a 
malunited position.  The doctor stated that one could see 
persisting permanent aggravation for the left knee problem as 
a result of the externally rotated malunion of the left 
ankle.  Therefore, the doctor stated that it was more likely 
than not that the current left knee problems are in part a 
permanent aggravation due to the left ankle malunion.  

The veteran underwent a private examination in May 1996.  He 
had a history of bilateral knee surgery in 1991, and 
continued to experience bilateral knee pain.  After the 
examination, the impression was bilateral patellofemoral 
syndrome, left greater than right.  The etiology of these 
disabilities was not noted, and there was no mention of the 
left ankle disability.  

The veteran underwent an additional private examination in 
August 1996.  His complaints included bilateral knee pain.  
The symptoms for his knees were said to be the result of an 
industrial accident in the early 1990s, when he had twisted 
his knee on a ladder.  The history of the left ankle 
disability was noted.  The veteran's gait was normal for both 
station and cadence.  The impression was bilateral 
patellofemoral pain, left side greater than the right.  The 
examiner did not express an opinion regarding the etiology of 
the knee disabilities.  

Private treatment records dated from August 1996 to March 
1997 show that the veteran continued to be seen for his 
bilateral knee disabilities.  These records are negative for 
any mention of the left ankle disability, and for any opinion 
regarding the etiology of the knee disabilities.  

The veteran testified at the May 1997 hearing that he had 
never experienced any significant trauma to his knees.  He 
noted the March 1996 statement from his private doctor, and 
stated that this doctor had told him there was no doubt that 
his left ankle disability was aggravating his knees.  He 
added that he was told by the doctor who had performed his 
knee surgeries that it was unusual to have bilateral meniscus 
tears without some type of underlying traumatic explanation 
for them.  See Transcript. 

At the December 1997 VA fee basis examination, the veteran 
reported that he had experienced continued left ankle 
problems following his discharge from service.  He had 
developed bilateral knee pain around 1990.  This was about 
the time that he was doing more walking at work, and more 
stair climbing.  He started to have buckling of his right 
knee, and underwent arthroscopic surgery for both knees.  On 
examination, the veteran's gait was normal, and he walked 
with both feet externally rotated approximately 30 degrees.  
The March 1996 opinion from the private doctor which had 
noted persistent aggravation of the left knee disability due 
to malunion of the left ankle disability was noted.  The 
impression was bilateral patellofemoral impingement syndrome, 
mild.  The examiner stated that he was unable to determine 
how the March 1996 private doctor had reached the diagnosis 
of malunion with external rotation of the ankles, as there 
was similar external rotation for each ankle.  Based on the 
examination, there was no evidence for malunion.  However, 
the examiner did not express an opinion as to the etiology of 
the bilateral knee disabilities, or their possible 
relationship to the service connected left ankle disability.  

The history of the veteran's ankle and knee disabilities was 
again noted at the November 1997 VA fee basis examination.  
He denied any injury to his knees during service.  The 
veteran indicated that he had first experienced knee pain in 
1990, which he attributed to an industrial condition.  He had 
been doing multiple stair climbing and working in awkward 
positions.  He believed that his continued knee problems were 
related to his left ankle pain.  The examination noted that 
veteran's gait was normal, with both feet externally rotated, 
the left more so than the right.  A review of the claims file 
revealed that the veteran had denied any trauma to the knees 
consistent with his injuries.  The impression included 
bilateral patellofemoral impingement syndrome, mild.  The 
examiner stated that he could see no obvious malunion of the 
left ankle either on X-ray or on clinical examination.  He 
noted that the veteran had filed an industrial claim for both 
of his knees in 1990, and that given this history as well as 
the history of gout and obesity, it was more likely than not 
that the current knee problems were related to the industrial 
injury in 1990.  He added that the veteran had no noticeable 
antalgic gait, and he did not feel like the left ankle 
problems were directly contributing to the knee problems.  

A. Right Knee

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)  
When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a right knee disability as secondary to a 
service connected left ankle disability.  The evidence shows 
that the veteran developed a right knee disability in 1990 at 
about the time he had increased work related walking and 
stair climbing.  At the August 1996 private examination, the 
veteran stated that his knee symptoms were the result of an 
industrial accident in the early 1990s in which he had 
twisted his knee on a ladder.  The veteran testified at the 
May 1997 hearing that he had been told by his private doctor 
that his knee disabilities were the result of his left ankle 
disability.  However, the March 1996 opinion referred to by 
the veteran is concerned with the left knee, and is silent 
for a relationship between the left ankle and the right knee.  
He has not submitted any other medical evidence or a medical 
opinion that states the right knee disability is the result 
of the service connected left ankle disability.  The Board 
recognizes the veteran's sincere belief that his right knee 
disability has developed as a result of the left ankle 
disability.  However, the veteran is not a doctor, and he is 
not qualified to offer such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, as competent 
evidence of a relationship between the service connected left 
ankle disability and the right knee disability has not been 
submitted, the veteran's claim is not well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

B. Left Knee

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The veteran has submitted statements 
from a private doctor dated March 1996 in support of his 
contentions.  These statements demonstrate that his claim is 
plausible, and therefore well grounded.  Grottveit v. Brown, 
5 Vet. App. 91,92 (1993).  The Board is also satisfied that 
all relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

The Board finds that entitlement to service connection for a 
left knee disability as secondary to a left ankle disability 
is not merited.  The Board notes that the veteran has not 
submitted a medical opinion stating that his left knee 
disability has developed as the result of his left ankle 
disability.  As with the right knee, the evidence indicates 
that the veteran developed a left knee disability in 1990 at 
about the time he had increased work related walking and 
stair climbing.  It is noted again that at the August 1996 
private examination, the veteran stated his knee symptoms 
were the result of an industrial accident in the early 1990s 
in which he had twisted his knee on a ladder.  The veteran 
testified at the May 1997 hearing that he was told by a 
private doctor that his knee disabilities were the result of 
his service connected left ankle disability.  However, the 
March 1996 private medical statement to which the veteran 
refers does not state that the left knee disability is due to 
the left ankle disability; it opines that the left knee 
disability has sustained permanent aggravation as a result of 
the left ankle malunion.  The November 1998 VA examination 
states that it is more likely than not that the veteran's 
current knee problems are the result of the 1990 industrial 
accident.  The remainder of the medical records are negative 
for evidence or a medical opinion that suggests the left knee 
disability has developed as a result of the left ankle 
disability.  Therefore, the evidence does not support the 
veteran's claim that his left knee disability has developed 
secondary to his service connected left ankle disability.  

While the evidence does not support the contention that the 
left knee disability has developed as a result of the left 
ankle disability, there is another aspect of the veteran's 
claim that must be considered.  The March 1996 private 
medical opinion raises the possibility of aggravation of the 
left knee disability due to the left ankle disability.  As 
noted earlier, compensation may be provided for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

After close examination of the evidence, the Board does not 
believe that the March 1996 private medical opinion that 
stated it was more likely than not that the current chronic 
left knee problems were in part aggravated as a result of 
left ankle malunion is dispositive in this case.  There is a 
greater amount of evidence which shows that the veteran did 
not have malunion of the ankle, and the November 1998 VA 
opinion by the examiner which agreed there is no malunion did 
not find a relationship.  All X-ray studies dating from 
November 1981 to the present have consistently found only 
slight changes, which the November 1984 examiner described as 
not diagnostic.  The November 1985 VA examination stated that 
there was a deformity, but this appears to refer to swelling 
that was then present, as the X-ray study conducted at that 
time was within normal limits.  The February 1994 examination 
described a rotational defect, but did not find that there 
was a relationship between the left ankle and the knees.  The 
rotational defect was also noted at the December 1997 and 
November 1998 examinations, but it was further noted that 
while it was slightly worse on the left, it was bilateral.  
Again, the examiner stated that there was no relationship.  

It is important to note that the ankle was consistently found 
to be in an anatomic position.  It is also important to note 
that the veteran's knee complaints did not begin until after 
his industrial accident in 1990, and that the veteran did not 
mention a pre-existing ankle disability on claims he made 
regarding that accident.  The examiner who conducted the VA 
fee basis examinations in December 1997 and November 1998 
explicitly disagreed with the March 1996 opinion, and stated 
that there was no malunion of the left ankle either on X-ray 
or examination.  He added that as the veteran did not have a 
noticeably antalgic gait, and given the history of the 
industrial accident in 1990, it was more likely than not that 
the current knee problems were related to the 1990 incident.  
This opinion is more consistent with the remaining medical 
evidence, and the 1998 examiner had the benefit of reviewing 
the veteran's claims file before rendering an opinion.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet.App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet.App. 
190, 191-192 (1991).  The Board believes that the 1998 
medical opinion outweighs the March 1996 opinion.  That is, 
the reasoning leading to the 1998 opinion was based on a 
comprehensive review of the claims file.  This provides for a 
more solid basis on which to make a determination.  
Therefore, the preponderance of the evidence is against the 
claim that the service connected left ankle disability is 
causally related to the left knee disability, in any way.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left ankle fracture is denied. 

Entitlement to service connection for a left knee disability 
as secondary to a service-connected left ankle disability is 
denied.

Entitlement to service connection for a right knee disability 
as secondary to a service-connected left ankle disability is 
denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

